DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 5/9/2022 with respect to claim rejections 35 USC 103 have been fully considered and are not fully persuasive.  The rejection has been modified in view of claim amendments; the examiner has responded to arguments below.
The applicant’s arguments are as follows: Snell only mentions detecting false positives, but doesn’t disclose determining FP counts/FP count threshold; these deficiencies are supposedly not remedied by the supporting references. 
The examiner argues that Snell does indeed disclose a false positive count and a false positive threshold in the form of its disclosure of specificity. The equation for specificity is given as the (count of true negatives/number of false positives + number of true negatives). Claim 7 of Snell discloses, “The method of claim 6 wherein the off-line abnormal event detection system provides greater discrimination specificity than the event detection system initially used to detect events of interest.” In this case, providing greater specificity implies the existence of two specificities: Si, or threshold specificity, and Sn, or an updated specificity. Based on claim 7, Si is being used as a comparative value, or threshold, because Sn is increased relative to Si. However, specificity is not a “countable” value whose count can itself be manipulated; rather, it is a composite value. Based on the equation used to calculate specificity, the values of Si and Sn are directly correlated with the number of false positives (FPi – threshold false positive count, and FPn – updated false positive count). In order to achieve Sn > Si, one would need to have more true negatives relative to the total number of false positives – that is, one must decrease threshold FPi to reach updated FPn, and would thus be decreasing the “false positive count threshold,” which teaches to the first part of the applicant’s claim element. 
The applicant further claims a decrease which selects the smaller number between the “first and second FP counts that fall below the FP count.” Snell discloses this, stating, “the pacer/ICD adjusts the detection parameters used by the real-time abnormal event detect systems to reduce or eliminate the false detections by, e.g., narrowing a range of event detection in response to a false-positive,” ([0065]). That is, as just established, Snell teaches increasing specificity (Claim 7), which would require a decreased false positive count; it further teaches processing multiple detected parameters in order to establish a threshold parameter ([0065]). Thus, given multiple FP counts, in order to “narrow the range of event detection,” one of ordinary skill in the art would select the number with least deviation from the existing threshold, thus teaching selecting the smaller number between the first and second false positive counts. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 13, 3-4, 6, 8-10, 12-13, 16-18, and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over US 20110112597 to Snell, in further view of Hu (Hu et al, Predictive combinations of monitor alarms preceding in-hospital code blue events, Journal of Biomedical Informatics, Volume 45, Issue 5, 2012, Pages 913-921); see attached PDF of non-patent literature, in further view of Zou (“Receiver-Operating Characteristic Analysis for Evaluating Diagnostic Tests and Predictive Models” and exists in the applicant’s field of endeavor; see attached NPL).. 
Regarding claims 1, 8 and 13, Snell teaches a system (system 1101 [0121]; Abstract) and method for detecting cardiac events from a patient, and thus exists in the applicant’s field of endeavor; Snell discloses the system comprising: a memory circuit (memory 1094) configured to store physiologic event episodes recorded by a medical device from the patient that satisfy a detection setting of the medical device; and a control circuit, including a detection control circuit (microcontroller 1060 includes a real-time cardiac event detection system 1101 [0121]) configured to: perform offline analysis of the stored physiologic event episodes to determine a presence of a target cardiac event (also see off-line false detection identification system 1109 [0122]; that the system is off-line implies that it deals in stored data) under different first and second detection settings, each different than the detection setting of the medical device and display on one user interface the determined presence of the target cardiac event under the first and second detection settings to a user (system 1115 includes a sensitivity adjustment unit 1117, a detection parameter adjustment unit 1119 [0122]; see also [0133]. Although Snell does not state explicitly “first” or “second,” the implication of an adjustment unit (whether for sensitivity level or for detection parameter [threshold]) is that there are at least two distinct settings, and that there is a comparative means to select the setting which better detects cardiac event presence. Further see [0104]: step 900 and step 902 state “a set of sensitivity parameters…and detection parameters…previously programmed into the device”; note that, though these parameters might originate from real-time analysis, they are imported for use during off-line analysis; receive from the user an adjudication of the stored physiologic event episodes under the first and second detection settings, or a user selected detection setting for a subsequent determination of the target cardiac event in the patient (See step 908 [0105]: Although Snell appears to distance the user from the first and second detection settings by presenting the clinician user with only the “recommended adjustments to the programmable sensitivity and/or detection parameters,” it would be obvious to one of ordinary skill in the art to modify Snell such that the physician is provided with more information, i.e. also provided with an explicit list of the “first and second detection settings,” and the corresponding lists of events detected under each setting, because it would provide the physician with a clearer and more complete picture that enables a more informed decision in step 910 and during the evaluation of the “recommended adjustments” ([0105]) and generate a recommended detection setting for the medical device based on the received adjudications under first and second detection settings (At step 910, the ICD is “reprogrammed with the recommended adjustments or with other adjustments specified by the clinician” [0105]).  For further clarification, while parameters (i.e. those cited in steps 900/902 and 906) might originate from real-time analysis, it would be obvious to one of ordinary skill in the art that they are imported for use during off-line analysis, such that the data is linked with the parameters under which it was obtained, in order to meaningfully interpret that data, and allow optimization of treatment plan. For further support, see Hu, which discusses the development of a predictive event algorithm, and thus exists in the applicant’s field of endeavor. Hu discloses a user adjudication process, “annotating individual [data points] by trained observers to categorize them into false and true positive [data points],” (Section 1, Introduction); this process occurs in association with an algorithm whose parameters include, “an optional polarity indicator that denotes whether a parametric alarm exceeds an upper bound (HI) or a lower bound (LO) threshold, an optional value at which the preset alarm thresholds have been crossed to trigger this alarm,” (Section 2.1); ultimately, the parameters optimized for the algorithm may be distinct from any discrete parameter set used during the user adjudication. Hu further discloses wherein this process occurs through offline analysis (“…offline analysis is needed to investigate….what parameters and their interactions the SuperAlarm algorithm is sensitive to…[and] what the optimal combination of algorithm parameters is,” (Section 2.2)). It would be obvious to one of ordinary skill in the art to incorporate the adjudication process as specifically disclosed by Hu into the method as disclosed by Snell, such that parameter optimization fully leverages user knowledge and experience in making determinations about clinical event detections, and improving patient outcomes on a larger scale.
Snell does teach wherein the detection control circuit is configured to determine a first false positive (FP) detection count (see [0013], which discusses that “an optimal setting is chosen to… [reduce] false detections due to sensitivity problems.”; further see [0020, 0059-0060; 0070]) corresponding to the first detection setting (steps 900 and 902 [0104]), and a second FP detection count (again see [0013; 0020; 0059-0060; 0070]) corresponding to the second detection setting (step 906 [0105]). Snell does not explicitly state providing the determined first and second FP detection counts to the user. However, Zou teaches the construction of a four-part table for each subject, which provides their false positive counts (“...disease status [estimated from standard ROC methods] for each patient is measured without error. Once the [true disease status] for each subject is determined, a 2x2 contingency table containing the counts of the 4 combinations of classification and true disease status may be formed; the cells consist of the number of true negatives, false negatives, false positives, and true positives" [See Sections titled “Gold Standard” and “Sensitivity and Specificity”, Zou]). It would have been obvious to one of ordinary skill in the art at the time of filing to include a contingency table with the diagnostic IEGM data displayed to the physician in order that the physician could better judge the performance of the detection circuit and adjust parameters for future detection accordingly. Thus, Snell in view of Zou teaches the applicant’s claims.

Regarding claims 2 and 14, claim 7 of Snell discloses, “The method of claim 6 wherein the off-line abnormal event detection system provides greater discrimination specificity than the event detection system initially used to detect events of interest.” In this case, providing greater specificity means having more true negatives relative to the total number of false positives – that is, decreasing the number of false positives, or decreasing the “false positive count threshold,” which teaches to the first part of the applicant’s claim element. 
The applicant further claims a decrease which selects the smaller number between the “first and second FP counts that fall below the FP count.” Snell discloses this, stating, “the pacer/ICD adjusts the detection parameters used by the real-time abnormal event detect systems to reduce or eliminate the false detections by, e.g., narrowing a range of event detection in response to a false-positive,” ([0065]). That is, as just established, Snell teaches increasing specificity (Claim 7), which would require a decreased false positive count; it further teaches processing multiple detected parameters in order to establish a threshold parameter ([0065]). Thus, given multiple FP counts, in order to “narrow the range of event detection,” one of ordinary skill in the art would select the number with least deviation from the existing threshold, thus teaching selecting the smaller number between the first and second false positive counts. 


Regarding claims 4 and 16, Snell teaches wherein the first and second detection settings ([0104-0105]) include respective first and second sensitivity levels (“a set of sensitivity parameters” [0104-0105]), and wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a physiologic parameter derived from the one of the stored physiologic event episodes to the first and second sensitivity levels (see [0104-0105], stating that a parameter describing a patient’s previously recorded electrocardiogram will be judged at least two different sensitivity levels; the first setting might detect an arrhythmia within the physiological episode, while the second setting might not).  

Regarding claims 6 and 17, Snell teaches wherein the detection control circuit is further configured to: determine, for each of the stored physiologic event episodes, a lowest sensitivity level (SensLST) among a plurality of sensitivity levels including the first and second sensitivity levels that are capable of detecting the presence of the target cardiac event from the corresponding stored physiologic event episode (“recorded IEGM data is repeatedly reapplied to the detection systems while various detection/sensitivity parameters are varied throughout a range of values until optimized values are found that eliminate all or most false detections” [0018]. By definition, a higher sensitivity would result in more false positives, while a “lowest sensitivity level” would result in the fewest false detections. Snell, which seeks to optimize sensitivity values to “eliminate all or most false detections,” therefore teaches a “lowest sensitivity level.”); and select a detection setting from the plurality of sensitivity levels using the SensLST of the stored physiologic event episodes (using the “recorded [electrocardiogram] data...detection/sensitivity parameters are varied throughout a range of values until [their] optimized values are found” [0018]).  

Regarding claims 9 and 18, Snell teaches wherein the control circuit further includes a storage control circuit configured to prioritize the stored physiologic event episodes based on the SensLST of the stored physiologic event episodes (A “lowest sensitivity level” would by definition result in the fewest false detections. Additionally, given two physiologic event episodes, the episode with a higher SensLST would be less likely to contain an abnormal cardiac event - that is, it would be less significant. Snell states that “IEGM data from arrhythmias might be eventually overwritten by IEGM data from less significant events, a prioritization that would be necessary, “once the memory of the device becomes full” [0070]).  

Regarding claim 10, Snell teaches wherein the storage control circuit is configured to store a first number of data features of the event episode if a high priority is assigned, and to store a second, lower number of data features of the event episode if a low priority is assigned ([0070]).  

Regarding claim 12, Snell teaches wherein the control circuit is configured to automatically select between the first and second detection settings for detecting a subsequent target cardiac event, the selection based on the determined presence of a target cardiac event in each of the stored physiologic event episodes under the first and second detection settings (Based on whether a target cardiac event occurred under certain detection settings during a previous episode, “the device [of Snell] adjusts selected detection parameters to, e.g., narrow the ranges of the parameters to eliminate false-positives, or to, e.g., expand the ranges of the parameters to eliminate false-negatives” [0020]).  

Regarding claim 20 and 21, Snell teaches a method for detecting cardiac events ([Abstract]), the method comprising: detection control circuit configured to display on a user interface ([00126; 00128]) one or more first cardiac events having a first detection setting ((detection system 1101 [0121]; steps 900/902 [0104]); and one or more second cardiac events detected under a second detection setting (steps 906 [0105]) that is different than the first detection setting. Although Snell does not state explicitly “first” or “second,” the implication of an adjustment unit (whether for sensitivity level or for detection parameter [threshold]) is that there are at least two distinct settings, and that there is a comparative means to select the setting which better detects cardiac event presence. Further see [0104]: step 900 and step 902 state “a set of sensitivity parameters…and detection parameters…previously programmed into the device”; note that, though these parameters might originate from real-time analysis, they are imported for use during off-line analysis. Snell further teaches receiving via the user interface a user adjudication of an accuracy of the one or more first cardiac events detected using the first detection setting and an accuracy of the one or second cardiac events detected using the second detection setting; see step 908 [0105]: Although Snell appears to distance the user from the first and second detection settings by presenting the clinician user with only the “recommended adjustments to the programmable sensitivity and/or detection parameters,” it would be obvious to one of ordinary skill in the art to modify Snell such that the physician is provided with more information, i.e. also provided with an explicit list of the “first and second detection settings,” and the corresponding lists of events detected under each setting, because it would provide the physician with a clearer and more complete picture that enables a more informed decision in step 910 and during the evaluation of the “recommended adjustments” ([0105]). Snell further teaches updating the medical device to use a detection setting based on the user adjudication for detecting cardiac events in subsequent physiological episodes (step 910; [0105]).  For further clarification, while parameters (i.e. those cited in steps 900/902 and 906) might originate from real-time analysis, it would be obvious to one of ordinary skill in the art that they are imported for use during off-line analysis, such that the data is linked with the parameters under which it was obtained, in order to meaningfully interpret that data, and allow optimization of treatment plan. For further support, see Hu, which discusses the development of a predictive event algorithm, and thus exists in the applicant’s field of endeavor. Hu discloses a user adjudication process, “annotating individual [data points] by trained observers to categorize them into false and true positive [data points],” (Section 1, Introduction); this process occurs in association with an algorithm whose parameters include, “an optional polarity indicator that denotes whether a parametric alarm exceeds an upper bound (HI) or a lower bound (LO) threshold, an optional value at which the preset alarm thresholds have been crossed to trigger this alarm,” (Section 2.1); ultimately, the parameters optimized for the algorithm may be distinct from any discrete parameter set used during the user adjudication. Hu further discloses wherein this process occurs through offline analysis (“…offline analysis is needed to investigate….what parameters and their interactions the SuperAlarm algorithm is sensitive to…[and] what the optimal combination of algorithm parameters is,” (Section 2.2)), based on, “mining a collection of [clinical events],” (Introduction 1), that is, based on three or more physiologic event episodes. It would be obvious to one of ordinary skill in the art to incorporate the adjudication process as specifically disclosed by Hu into the method as disclosed by Snell, such that parameter optimization fully leverages user knowledge and experience in making determinations about clinical event detections, and improving patient outcomes on a larger scale.
Snell does teach wherein the detection control circuit is configured to determine a first false positive (FP) detection count (see [0013], which discusses that “an optimal setting is chosen to… [reduce] false detections due to sensitivity problems.”; further see [0020, 0059-0060; 0070]) corresponding to the first detection setting (steps 900 and 902 [0104]), and a second FP detection count (again see [0013; 0020; 0059-0060; 0070]) corresponding to the second detection setting (step 906 [0105]). Snell does not explicitly state providing the determined first and second FP detection counts to the user. However, Zou teaches the construction of a four-part table for each subject, which provides their false positive counts (“...disease status [estimated from standard ROC methods] for each patient is measured without error. Once the [true disease status] for each subject is determined, a 2x2 contingency table containing the counts of the 4 combinations of classification and true disease status may be formed; the cells consist of the number of true negatives, false negatives, false positives, and true positives" [See Sections titled “Gold Standard” and “Sensitivity and Specificity”, Zou]). It would have been obvious to one of ordinary skill in the art at the time of filing to include a contingency table with the diagnostic IEGM data displayed to the physician in order that the physician could better judge the performance of the detection circuit and adjust parameters for future detection accordingly. Thus, Snell in view of Zou teaches the applicant’s claims.

Regarding claim 22, wherein the detection control circuit is configured to: determine a first performance of the first detection setting based on the adjudication and the determined presence of the target cardiac event under the first detection setting (steps 900 and 902, [0104]); determine a second performance of the second detection setting based on the adjudication and the determined presence of the target cardiac event under the second detection setting (step 906, [0105]); and receive the user-selected detection setting in response to the determined first and second performances (steps 908 and 910, [0105]). For further support, see Hu, which discusses the development of a predictive event algorithm, and thus exists in the applicant’s field of endeavor. Hu discloses a user adjudication process, “annotating individual [data points] by trained observers to categorize them into false and true positive [data points],” (Section 1, Introduction); this process occurs in association with an algorithm whose parameters include, “an optional polarity indicator that denotes whether a parametric alarm exceeds an upper bound (HI) or a lower bound (LO) threshold, an optional value at which the preset alarm thresholds have been crossed to trigger this alarm,” (Section 2.1); ultimately, the parameters optimized for the algorithm may be distinct from any discrete parameter set used during the user adjudication. Hu further discloses wherein this process occurs through offline analysis (“…offline analysis is needed to investigate….what parameters and their interactions the SuperAlarm algorithm is sensitive to…[and] what the optimal combination of algorithm parameters is,” (Section 2.2)). It would be obvious to one of ordinary skill in the art to incorporate the adjudication process as specifically disclosed by Hu into the method as disclosed by Snell, such that parameter optimization fully leverages user knowledge and experience in making determinations about clinical event detections, and improving patient outcomes on a larger scale.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Hu as applied to claim 1 above, and further in view of Zou in further view of Cho (“Clinical, Echocardiographic, and Electrocardiographic Predictors of Persistent Atrial Fibrillation after Dual-Chamber Pacemaker Implantation: An Integrated Scoring Model Approach” and exists in the applicant’s field of endeavor; see attached NPL).
Regarding claims 3 and 15, Snell teaches the detection control circuit and first and second detection settings, and wherein setting optimization is based on minimizing false positives, but does not state an ROC. Zou states being configured to determine a receiver operating characteristic (ROC) and to provide the determined ROC to the user (“ROC analysis is a useful tool [for] predictive modeling to estimate expected outcomes such as ... adverse cardiac events"; see Abstract, Zou). Zou does not detail use of ROC in practice; however, Cho states, “receiver operating characteristic (ROC) analysis was used to determine optimal cut-off values and to assess the model’s discrimination performance… ” (see Statistical Analysis, Cho). It would be obvious to one of ordinary skill in the art to combine the circuit and settings of Snell with the method of setting optimization using an ROC as taught by Zou, in order that operating points including the first and second detection settings, and further with the detailed use of ROC in practice as taught by Cho.
Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Snell in view of Hu in view of Zou, and further in view of US 9533165 to Gunderson, which teaches an implantable medical device configured to detect saturation events and tachyarrhythmia from a cardiac electrical signal and thus exists in the applicant’s field of endeavor.
Regarding claims 7 and 19, Snell teaches wherein the first and second detection settings (steps 900/902 and 906; [0104-0105]) include respective first and second duration thresholds ([0115]), and wherein, to determine the presence of the target cardiac event in one of the stored physiologic event episodes, the detection control circuit is configured to compare a duration of the one of the stored physiologic event episodes to the first and second duration thresholds ([0013; 0115]).  However, Snell does not explicitly use the words “duration threshold.” Gunderson teaches wherein detection settings include at least one duration threshold (an abnormal cardiac event “may be detected in response to digital signal 125 reaching a saturation amplitude threshold for a required number of sample points” [0062] and that “the saturation event threshold may be thought of as a saturation duration threshold” [0067]). That is, in Gunderson, “duration threshold” simply describes how long amplitude is abnormally elevated during a physiologic episode. It would have been obvious to one of ordinary skill in the art at the effective filing date to incorporate the duration threshold as taught by Gunderson into the sundry operating parameters as taught by Snell, as duration threshold is a useful parameter that can indicate the likelihood of an abnormal IEGM being a target cardiac event.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RANJANI MARI SUNDARESAN whose telephone number is (571)272-7921.  The examiner can normally be reached on M-F 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on M-F 8-5 EST.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.M.S./Examiner, Art Unit 3792              

/JOHN R DOWNEY/Primary Examiner, Art Unit 3792